FOURTH DIVISION
                              DILLARD, P. J.,
                          RICKMAN and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                   Please refer to the Supreme Court of Georgia Judicial
                   Emergency Order of March 14, 2020 for further
                   information at (https://www.gaappeals.us/rules).


                                                                       May 1, 2020




In the Court of Appeals of Georgia
 A20A0157. WILLIAMS v. DEKALB COUNTY et al.

      BROWN, Judge.

      Edward Williams, proceeding pro se, appeals the trial court’s order denying

him pauper status, contending that the trial court erred in denying his motion to

proceed in forma pauperis (OCGA § 9-15-2) without first holding a hearing. For the

reasons that follow, we reverse and remand.

      The relevant background of this case is laid out in Williams v. DeKalb County,

__ Ga. __ (Case No. S19A1163, decided Mar. 13, 2020), the Supreme Court of

Georgia’s opinion addressing the merits of Williams’ underlying appeal:

      Acting pro se, Williams sued DeKalb County and members of its
      governing authority, the Chief Executive Officer and the DeKalb County
      Board of Commissioners, in their official and individual capacities
      (collectively, “Appellees”). In his complaint, Williams challenged in a
      variety of ways the legality of a DeKalb County ordinance, which
      increased the salaries of the members of the county governing authority,
      setting forth claims for mandamus, declaratory and injunctive relief,
      criminal and civil penalties for violating the Open Meetings Act, and
      attorney fees and costs of litigation. Following a hearing, the trial court
      denied Williams’ petition for mandamus and granted Appellees’ motion
      to dismiss Williams’ remaining claims, ruling that his claims for
      declaratory and injunctive relief against the County were barred by the
      doctrine of sovereign immunity, that he had failed to state a claim for a
      declaratory judgment or for injunctive relief against the Chief Executive
      Officer and the commissioners in their individual capacities, and that he
      failed to state a claim under the Open Meetings Act against the
      commissioners in their individual capacities and that those claims were
      barred by the doctrines of official and legislative immunity.


(Footnote omitted.) Id. Williams filed an application for discretionary review in the

Supreme Court, which was granted on March 15, 2019. On March 21, 2019, Williams

filed a notice of appeal to the Supreme Court along with an affidavit of poverty. The

appellees did not traverse the affidavit. The trial court, without a hearing, denied

pauper status to Williams on April 3, 2019, and ordered him to pay costs. On April

19, Williams filed a motion to reconsider the denial of pauper status, which the trial




                                          2
court also denied. On May 2, 2019, Williams filed a notice of appeal to this Court,

challenging the denial of his pauper’s affidavit.1

      While a trial court’s determination regarding the validity of a pauper’s affidavit

generally is not subject to review, the procedure used by the trial court when making

an indigence ruling is appealable. Boyd v. JohnGalt Holdings, LLC, 318 Ga. App.
866, 868 (1) (736 SE2d 459) (2012). “Where a party files an affidavit of indigence

pursuant to OCGA § 9-15-2, and either the opposing party files a traverse or the court

inquires into the truth of the affidavit on its own, a hearing is required on the matter.”

(Citation and punctuation omitted.) Collier v. Colfin AI GA I, LLC, 332 Ga. App. 486,

487 (773 SE2d 440) (2015). As we have previously stated, “the plain language of

OCGA § 9-15-2 (b) requires a hearing before a court may order costs to be paid.”


      1
        According to his brief, Williams was able to raise and borrow enough money
to pay the costs associated with his appeal to the Supreme Court, and that Court
issued an opinion on March 13, 2020, addressing the merits of Williams’ appeal.
Specifically, the Supreme Court affirmed those portions of the court’s order
dismissing Williams’ claim for declaratory judgment against the members of the
governing authority and for injunctive relief against the commissioners; vacated the
portion of the trial court’s order dismissing Williams’ claim for injunctive relief
against the Dekalb County Chief Executive Officer; and reversed the portion of the
court’s order dismissing Williams’ claim against the commissioners for civil penalties
under the Open Meetings Act; and remanded the case to the trial court. Williams, __
Ga. at __. We note that both this Court and the Supreme Court allowed Williams to
proceed on appeal in forma pauperis.

                                            3
(Citation and punctuation omitted.) Lee v. Batchelor, 345 Ga. App. 559, 561 (814

SE2d 416) (2018). Here, “[a]lthough the trial court may have attempted to inquire

into the validity of the affidavit, it failed to hold the required hearing.” (Citation and

punctuation omitted.) Collier, 332 Ga. App. at 487. Thus, “without a traverse or a

hearing, [Williams’] affidavit stands unrebutted in the record, and [Williams] should

have been relieved from paying costs without any adverse impact on his right to

pursue a legal remedy.” (Citation and punctuation omitted.) Lee, 345 Ga. App. at 561.

      Accordingly, we reverse the trial court’s order denying Williams’ indigent

status and remand the case to the trial court to hold an evidentiary hearing on the

question of Williams’ indigence. See Collier, 332 Ga. App. at 487. The posture of this

case is somewhat unusual given that Williams has paid the costs of his appeal to the

Supreme Court, and that Court already has addressed the merits of his appeal.

Nonetheless, the issue is not moot as Williams could be refunded the amount paid if

the trial court sanctions the affidavit, after a hearing.2



      2
        We also note that Williams filed an affidavit of poverty in connection with his
appeal to this Court, and as far as this Court can determine, the trial court also denied
Williams indigent status without a hearing. We cannot determine from the record
before us whether Williams filed a notice of appeal from the trial court’s denial of
that petition.

                                            4
Judgment reversed and case remanded. Dillard, P. J., and Rickman, J., concur.




                                  5